Citation Nr: 1746290	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  16-22 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for chronic ear pain, to include as secondary to service connected disabilities. 

2. Entitlement to service connection for dizziness, to include as secondary to service connected disabilities. 

3. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and J.K.

ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1976 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) from the February 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at a November 2016 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  This matter was most recently before the Board in July 2017 and was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

Service Connection for Chronic Ear Pain and Dizziness

The Veteran seeks entitlement to service connection for chronic ear pain and dizziness.  In its April 2017 remand, the Board directed the AOJ to provide the Veteran a VA examination as to the claimed chronic ear pain and dizziness.  The remand specified that the examiner was to provide opinions as to whether the Veteran's claimed chronic ear pain and dizziness were directly related to his service, were caused by his service connected disabilities, or were aggravated by his service connected disabilities.

Pursuant to the April 2017 remand, the AOJ provided the Veteran a VA examination as to his chronic ear pain and dizziness in April 2017.  The April 2017 VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  He concluded that the Veteran's chronic ear pain is at least as likely as not caused by his laryngopharyngeal reflux, that the Veteran's dizziness is at least as likely as not caused by his migraines, and that the Veteran's ear pain and dizziness are not symptoms for his service connected occipital neuritis.  However, the examiner did not provide an opinion as to whether the Veteran's chronic ear pain and dizziness, to include the associated laryngopharyngeal reflux and migraines, are aggravated by his service connected disabilities.  In that regard, the Board notes that an opinion to the effect that one disability is not caused by, a result of, or secondary to another disability does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013). 

Additionally, the April 2017 VA examination did not address whether the Veteran's chronic ear pain and dizziness are caused by his other related service connected disabilities.  Therefore, on remand these issues must be addressed. 

In July 2017, the Board again remanded this matter for an addendum opinion, or if necessary, another examination to determine whether the Veteran's chronic ear pain and dizziness are aggravated by his service connected disabilities.  In August 2017, the Veteran underwent another VA examination.  The examiner opined that the Veteran's chronic ear pain and dizziness are less likely than not proximately due to or the result of his service connected condition (degenerative joint disease of the cervical spine).  The examiner explained that there is no medical diagnosis or any chronic ear condition or vestibular problems and that medical literature/consensus does not support a causal link between mild degenerative joint disease of the cervical spine and either ear pain or dizziness.  However, the examiner failed to opine as to whether or not the Veteran's chronic ear pain and/or dizziness is aggravated by any of his service connected disabilities.  Thereby, the Board finds the August 2017 VA examination inadequate and a new opinion must  be obtained on remand. 

As a matter of law, a remand by the Board confers upon the Veteran the right to compliance with the Board's remand order. Stegall v. West, 11 Vet. App. 268, 270-71 (1998). As such, in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted. 

TDIU

As the resolution of the claim for service connection for chronic ear pain and dizziness might be determinative of the TDIU claim, the issues are inextricably intertwined, and the TDIU issue must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward a copy of the Veteran's claims file, to include a copy of this Remand to a qualified VA medical professional for an addendum opinion.

Following review of the record, the examiner should express an opinion as to whether it is at least as likely as not that the Veteran's current chronic ear pain and/or dizziness, to include the associated laryngopharyngeal reflux and migraines, were aggravated by his service connected disabilities.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.  The specific questions below must be answered.

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's chronic ear pain was caused by his service connected occipital neuritis?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's chronic ear pain was permanently worsened (aggravated) by his service connected occipital neuritis?

c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's dizziness was caused by his service connected occipital neuritis?

d) Is it at least as likely as not (50 percent or greater probability) that the Veteran's dizziness was permanently worsened (aggravated) by his service connected occipital neuritis?

e) Is it at least as likely as not (50 percent or greater probability) that the Veteran's chronic ear pain was caused by his service connected degenerative arthritis of the cervical spine?

f) Is it at least as likely as not (50 percent or greater probability) that the Veteran's chronic ear pain was permanently worsened (aggravated) by his service connected degenerative arthritis of the cervical spine?

g) Is it at least as likely as not (50 percent or greater probability) that the Veteran's dizziness was caused by his service connected degenerative arthritis of the cervical spine?

h) Is it at least as likely as not (50 percent or greater probability) that the Veteran's dizziness was permanently worsened (aggravated) by his service connected degenerative arthritis of the cervical spine?

i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's chronic ear pain was caused by his service connected tinnitus?

j) Is it at least as likely as not (50 percent or greater probability) that the Veteran's chronic ear pain was permanently worsened (aggravated) by his service connected tinnitus?

k) Is it at least as likely as not (50 percent or greater probability) that the Veteran's dizziness was caused by his service connected tinnitus?

l) Is it at least as likely as not (50 percent or greater probability) that the Veteran's dizziness was permanently worsened (aggravated) by his service connected tinnitus?

m) Is it at least as likely as not (50 percent or greater probability) that the Veteran's chronic ear pain was caused by his service connected bilateral sensorineural hearing loss?

n) Is it at least as likely as not (50 percent or greater probability) that the Veteran's chronic ear pain was permanently worsened (aggravated) by his service connected bilateral sensorineural hearing loss?

o) Is it at least as likely as not (50 percent or greater probability) that the Veteran's dizziness was caused by his service connected bilateral sensorineural hearing loss?

p) Is it at least as likely as not (50 percent or greater probability) that the Veteran's dizziness was permanently worsened (aggravated) by his service connected bilateral sensorineural hearing loss?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The question of secondary aggravation must be addressed separately from the question of secondary causation.  The examiner must note that an opinion to the effect that one disability is not "caused by", "a result of", or "secondary to" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

2. If, and only if, a new examination is scheduled, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record. 

3. The RO should also undertake any other development it deems to be necessary.

4.  After completion of the above, readjudicate the issues remaining on appeal based on a review of the expanded record, including the evidence entered since the supplemental statement of the case.  

In so doing, consideration should be given to whether a TDIU may be granted, to include, if warranted, referral of the matter of whether a TDIU should be awarded on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), to the Director of the Compensation and Pension Service.  

5. If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




